Martin, J.
Counterfeited bills of the Citizens Bank having been in circulation, the- Board of Directors caused an advertisement to be inserted in a gazette, offering a reward of $500 for the apprehension and conviction of any of the persons engaged in the circulation ; and in another advertisement in the French language, the reward is promised to be paid for the apprehension and conviction of any one of the persons engaged in the circulation. Theplaintiff procured the arrest and conviction of one of the *380persons thus engaged, and a few days after the conviction demanded from the defendants the promised reward. It was refused, on the allegation that it had not been offered for the apprehension and conviction of more than one of those persons, and that $500 had already been paid by the defendants, for the apprehension of another individual than the one procured to be arrested and convicted by the plaintiff; whereupon the present suit was brought. The defendants pleaded the general issue, and urged the above allegations.
There was a verdict and judgment for the plaintiff, and the de,fendanls appealed, after an unsuccessful attempt to obtain a new trial.
It does not appear to us, that they are entitled to relief at our hands. The evidencashows the arrest, by the procurement of the plaintiff, of a person engaged in the circulation of the counterfeit notes, the' conviction of the offender, and the demand of the reward immediately after the conviction. The defendants have, indeed, shown that they had previously paid $500 to a person, who had undertaken to travel and labor for the apprehension and conviction of some of the offenders, without, however, having succeeded in convicting any of them. Admitting that the French advertisement controlled that in the English language, and restricted the obligations of the defendants to the payment of one reward, on which it is useless that we should express any opinion, the conviction by the procurement of the plaintiff entitled him to the reward.

Judgment affirmed.